Citation Nr: 0512312	
Decision Date: 05/04/05    Archive Date: 05/18/05	

DOCKET NO.  04-11 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability secondary to service-connected amputation of the 
left little toe.

2.  Entitlement to service connection for a disability 
manifested by balance problems secondary to service-connected 
amputation of the left little toe.


REPRESENTATION

Appellant represented by:  Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from June 1945 to 
January 1950 and from November 1950 to January 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Milwaukee, Wisconsin, that denied entitlement to the benefits 
sought.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claims addressed by this 
decision has been obtained.

2.  Any current left knee disability is not causally related 
to the service-connected amputation of the left little toe.

3.  Any current disability manifested by balance problems is 
not causally related to the service-connected amputation of 
the left little toe.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active service, nor may arthritis of the left knee be 
presumed to have been incurred in or aggravated by active 
service, and any current left knee disability is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2004).

2.  A disability manifested by balance problems was not 
incurred in or aggravated by active service and such a 
disability is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist, including to obtain 
medical opinions when necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.

VA has a duty to notify a claimant of the evidence needed to 
substantiate his claim, of what evidence he is responsible 
for obtaining, and what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO provided notice regarding 
what the evidence had to show to establish entitlement to 
service connection for the disabilities at issue by 
communication dated in October 2002.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) Inform a claimant of the information and evidence not of 
record that is necessary to substantiate the claim; 
(2) inform the claimant of the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

Although the VCAA notice letter that was provided to the 
veteran did not explicitly contain the "fourth element," the 
communication informed him what the evidence had to show to 
establish entitlement to service connection, including 
providing evidence of a current disability.  Therefore, the 
first three prongs of the Pelegrini notice requirements have 
been met.  With regard to the request that the veteran 
provide any evidence in his possession that pertains to his 
claim (the fourth Pelegrini notice requirement), the veteran 
was specifically told that if he had any private treatment 
records that had not been submitted, the records should be 
provided.  If he wanted VA to request the records, he was 
told to complete a separate form for each provider, sign it, 
and return the form to VA.  There is no indication of any 
outstanding records that are not in the claims folder.  
Accordingly, the Board finds that there is no prejudice to 
the veteran in proceeding with a decision at this time.

The Board notes that all the VCAA essentially requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

With regard to the duty to assist the veteran, the Board 
notes that the veteran was accorded a comprehensive 
examination of the feet by VA in March 2003.  Accordingly, 
the Board concludes that VA has fulfilled its duty to assist 
the veteran.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002).  Notwithstanding 
the above, service connection may be granted for disability 
shown after service, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection may also be established for chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Arthritis is a chronic disease 
with a presumptive period of one year.  38 C.F.R. §§ 3.307, 
3.309.

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the types, places, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 
18 (1991).

In order to establish service connection for a claimed 
disorder, there must be:  (1) Medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and a current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The regulations also provide that a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2004).




The Evidence

A review of the evidence of record discloses that service 
connection is in effect for amputation of left little toe.  A 
noncompensable rating has been in effect from August 15, 
2002.

The service records disclose that on examination at the time 
of enlistment in June 1945 notation was made that the left 
fifth toe overlapped the fourth toe.  Nevertheless, the 
veteran was found physically qualified for enlistment.  In 
April 1949 the veteran underwent surgery for removal of the 
fifth toe.  He was returned to duty in May 1949.  The service 
medical records are without reference to complaints or 
abnormalities indicative of a disability manifested by 
balance problems and/or a left knee disability.

The initial claim for service connection for a disability 
manifested by balance problems and a left knee disability was 
received in August 2002.

Of record is a January 2003 statement from a service comrade 
who recalled that while serving together in 1949, he 
remembered the veteran sustained an injury to the left foot 
while unloading a truck.  He reported that the veteran then 
went to sickbay and he heard the veteran was then sent to the 
hospital for surgery on the foot.

The veteran was accorded an examination of the feet by VA in 
March 2003.  The claims file was reviewed by the examiner.  
The veteran stated that following the surgery in 1949, when 
he was called back to active duty in November 1950, he had 
increasing pain of the left foot at the bottom of the foot 
following activities such as marching.  He stated that 
following discharge from service in 1951, he sought treatment 
from a podiatrist and was prescribed a metatarsal bar placed 
in the shoe.  He also reported having received treatment 
following service from a Dr. Carlino.  The examiner indicated 
that the physician's records had been reviewed (the record 
includes a February 1975 statement from Dr. Carlino, a 
podiatrist, who stated that he saw the veteran apparently in 
1951 for problems which included calluses on the plantar 
surfaces of both feet).

Reference was also made to treatment from a Dr. Garrison (the 
record shows that in December 1950 Dr. Garrison reported 
having treated the veteran on periodic occasions in 1949 and 
1950 for problems with the right foot.  Notation was made 
that the fifth toe on the left was absent).

The veteran also stated that he received surgery on the left 
foot in the early 1980's, 
but no records were available because the physician's office 
did not keep records past a number of years.  The veteran 
claimed the surgery was to straighten the toes.  He also 
reported having surgery involving the fifth toe of the right 
foot in the 1970's.  Clinical examination and X-ray studies 
were accomplished and the diagnoses were:  Amputation of the 
fifth digit of the left foot; status post osteotomy at the 
proximal phalanx of the second and third digits of the left 
foot; hallux valgus, bilaterally; status post resection, 
proximal phalanx, fifth digit, right foot; degenerative 
disease involving both feet.

With regard to the left knee, the veteran stated that the 
amputation of the fifth toe on the left foot had caused him 
to favor the left foot and this had caused left knee pain.  
However, he described no specific treatment for a left knee 
disability while in service or in the years following 
discharge.  Clinical examination and X-ray studies were 
accomplished and a diagnosis was made of degenerative joint 
disease of the knee.  The examiner expressed the opinion that 
the left knee disability and any problems with balance 
described by the veteran as having to favor the left leg were 
not the direct result of the left fifth toe amputation.  The 
physician stated the amputation of the fifth toe did not 
affect an individual's balance or gait.  The examiner noted 
that the veteran had calluses involving both feet and 
discomfort from the calluses altered the veteran's gait on an 
intermittent basis.  The examiner noted these calluses are 
not present because of the amputation of the left fifth toe.  
The examiner expressed the opinion that the amputation of the 
fifth toe had not caused any aggravation of the left knee 
disability.

Analysis

A review of the service medical records is without reference 
to any indication of a left knee disability or a disability 
manifested by balance problems and it is not otherwise 
contended.  The gist of the veteran's argument is that he has 
developed left knee problems and balance difficulties as a 
result of problems with his service-connected amputation of 
the left fifth toe.  However, as noted above, the veteran was 
accorded a comprehensive examination of the feet by VA in 
February 2003 and it was the opinion of the examiner that the 
degenerative joint disease present in the left knee and any 
problems with balance were not related to the service-
connected left fifth toe amputation.  The examiner noted that 
amputation of the fifth toe did not affect an individual's 
balance or gait.  The physician reviewed the veteran's 
medical records, including the service medical records, and 
the records following service discharge.  The Board notes 
that factors for assessing the probative value of a medical 
opinion include whether the physician had access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  There 
is no competent medical opinion to the contrary.

The veteran's claim is essentially based upon his own 
argument that he has a left knee disability and problems with 
balance that are related to the service-connected amputation.  
However, it is well established that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, to the extent 
that the veteran has attempted to establish that he has a 
left knee disability and/or a disability manifested by 
balance problems that are causally related to his service-
connected amputation of the left little toe, his opinion is 
entitled to no probative value.  The Board assures the 
veteran it has given his arguments every consideration, but 
finds the examination and opinion of the VA physician in 2003 
have great evidentiary weight and are persuasive, 
particularly in view of the lack of 





any medical opinion to the contrary.  Accordingly, service 
connection for a left knee disability and/or problems with 
balance are denied.


ORDER

Service connection for a left knee disability secondary to 
service-connected amputation of left little toe is denied.

Service connection for a disability manifested by balance 
problems secondary to service-connected amputation of left 
little toe is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


